DRAPER, P. J.
I concur.Respondent points out situations in which the time requirements of the Education Code (as those for adoption of budget and fixing of tax rate) would necessarily bar all action if the provision of section 13087.1 were invoked at a late date. No such problem, however, is even suggested here and, as pointed out in the principal opinion, a rule of reason would, in such situation bar a thwarting of necessary action by the board. In such situations as that before us, there is no reason to depart from procedures which the Legislature has deemed essential to carry out the salutary purposes of the Winton Act.
A petition for a rehearing was denied December 24, 1974, and respondent’s petition for a hearing by the Supreme Court was denied January 23, 1975.